IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1504-10


CHADRICK B. PATE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

ARANSAS  COUNTY



	Johnson, J., filed a statement concurring in the disposition of motion.

STATEMENT


	The Texas Rules of Appellate Procedure permit a Petition for Discretionary Review to be no
more than 15 pages in length.  On occasion and for good cause shown, this Court allows a few
additional pages, usually no more than two or three.  Movant here has requested that we allow him
to file a petition of 36 pages.  He has also properly requested that we waive the requirement of 11
copies because he is filing pro se and is incarcerated.  If the petition were an allowable length, we
would have the discretion to grant that request.
	Petitions state the grounds for review, i.e., the errors purported to have been made by the
court of appeals, and the reasons for which this Court should exercise its jurisdiction and accept the
case for review.  Briefs include arguments on the law and case law that supports those arguments.
Movant's petition is more on the order of a brief than a petition; if review is granted, it could be filed
as Movant's brief and would be within the 50 pages allowed for that filing.
	I agree with this Court that movant should be allowed 30 days in which to edit his current
petition's contents to conform with the appellate rules on page limit, form, and appropriate content,
including a complete copy of the opinion of the court of appeals.

Filed: March 16, 2011
Do not publish